Case 18-12289-JNP            Doc 56      Filed 01/10/19 Entered 01/10/19 13:26:29                        Desc Main
                                         Document     Page 1 of 1



   Law Offices of Robert Manchel
   Executive Center of Greentree
   One Eves Drive, Suite 111
   Marlton, New Jersey 08053-3125
   (856) 797-1500
   RM 1141
   Attorney for Debtor(s)


                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF NEW JERSEY

   IN RE: KASEY MARTIN                                    :         CASE NO. 18-12289JNP
                                                          :         CHAPTER 13


                                                 NOTICE OF MOTION


   MOTION REQUESTING TO ENTER THE COURT’S LOSS MITIGATION PROGRAM

   Your rights may be affected. You should read these papers carefully and discuss them with your
   attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
   consult one.)

   If you do not want the court to Enter the Relief Sought, or if you want the court to consider your views on the
   Motion, then on or before SEVEN DAYS PRIOR TO February 5,, 2019, you or your attorney must:
   File with the court a written answer and written response, explaining your position, at:
   Mitchell H. Cohen U.S. Courthouse
   Clerk of Bankruptcy Court
   Bankruptcy Court Clerk
   400 Cooper Street,
   Camden, NJ. 08101


   If you mail your {request}{response}{answer} to the court for filing, you must mail it early enough so the
   court will receive it on or before the date stated above.

   You must also mail a copy to:
   Robert Manchel, Attorney for Debtor(s)
   1 Eves Drive, Marlton, NJ. 08053

   You must also:
   Attend the hearing scheduled to be held on 2/5/19, at: 10:00am.
   Mitchell H. Cohen U.S. Courthouse
   400 Cooper Street, 4th Floor
   Camden, N.J. 08101
   Courtroom 4C

   If you or your attorney do not take these steps, the court may decide that you do not oppose the relief
   sought in the motion or objection and may enter an order granting that relief.

   Date:                               /s/ Robert Manchel, attorney for debtor(s)
                                      Robert Manchel
   Name: Robert Manchel, Attorney for Debtor(s)
   Address 1 Eves Drive, Marlton, NJ. 08053
